Citation Nr: 1430456	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for right lower extremity peripheral neuropathy associated with lumbar spine disability.

2.  Entitlement to an initial rating higher than 20 percent for left lower extremity peripheral neuropathy associated with lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, increased the rating for a lumbosacral spine disability to 40 percent as of the date of his claim, August 6, 2007.

In his substantive appeal, the Veteran indicated he wanted a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was scheduled for a Travel Board hearing on January 12, 2011; however, he did not attend.  On March 7, 2012, he called the RO and reported he had been out of state on the date of the scheduled hearing; and, requested the hearing be re-scheduled.  In April 2012, the motion for a new hearing was denied under the provisions of 38 C.F.R. § 20.704 (2013) (requiring that motions to reschedule Travel Board hearings after a failure to report must explain why a motion to reschedule could not have been made prior to the hearing date, and must be submitted within 15 days of the hearing date).

In a decision dated in April 2012, the Board, among other decisions, allowed a 20-percent rating for peripheral neuropathy for each lower extremity, and the Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In June 2013, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in June 2013, the Court granted the Motion, vacated the April 2012 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMR.

The appeal is remanded to the agency of original jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.



REMAND

In April 2014, the Veteran submitted additional argument and evidence consisting of evidence that he had been given a service dog.  The evidence and contentions could be viewed as suggesting a chance in the disability since the last examination.  He indicated that he wanted his case remanded to the AOJ for review of the newly received evidence.

Accordingly, the case is REMANDED for the following:

1.  Review the evidence received since the last supplemental statement of the case, including that submitted by the Veteran in April 2014.  

2.  Afford the Veteran a VA examination to determine the current severity of the peripheral neuropathy of the Veteran's lower extremities.

3.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


